 Case: 4:20-cv-01210-RWS Doc. #: 30 Filed: 05/28/21 Page: 1 of 2 PageID #: 84




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

LATANIA FLETCHER,              )
                               )
      Plaintiff,               )
                               )
   v.                          )                    Case No. 4: 20 CV 1210 RWS
                               )
UNUM LIFE INS. CO. OF AMERICA, )
                               )
      Defendant.               )

                        MEMORANDUM AND ORDER

      On May 14, 2021, this Court ordered the parties to meet and confer in an

attempt to reach agreement on limited discovery requests. They have apparently

done so. (Doc. 28). To memorialize the parties’ agreement in a case management

order, the Clerk’s Office contacted the parties pursuant to the Court’s direction and

requested they file a proposed order. Instead of complying with this request,

plaintiff filed a proposed order which says only that the parties have agreed to

conduct discovery and that defendant reserves the right to “argue the merits and

appropriateness of discovery.” (Doc. 29). This proposed order does not contain

any actual discovery deadlines or agreements that the Court can incorporate into an

amended case management order. Accordingly, by Tuesday, June 1, 2021, the

parties shall file a joint proposed amended case management order which sets out
 Case: 4:20-cv-01210-RWS Doc. #: 30 Filed: 05/28/21 Page: 2 of 2 PageID #: 85




the agreed-upon discovery limits, ie., how many depositions, the issues upon which

discovery is permitted, etc.

      Accordingly,

      IT IS HEREBY ORDERED that the parties file a joint proposed amended

case management order in accordance with this Memorandum and Order no later

than Tuesday, June 1, 2021.




                                      RODNEY W. SIPPEL
                                      UNITED STATES DISTRICT JUDGE

Dated this _28th_ day of May, 2021.




                                        2
